Exhibit 10.17.




QUESTAR CORPORATION

ANNUAL MANAGEMENT INCENTIVE PLAN II

(as amended and restated on October 28, 2008)




Section 1.  Purpose.  




The Questar Corporation Annual Management Incentive Plan II (“AMIP II”) is
designed  to provide an incentive to the highest paid officers of Questar
Corporation (the “Company”) and its subsidiaries to focus their best efforts to
pursue and attain major organizational goals.  The intent with AMIP II is to
place a significant portion of the eligible officer’s annual compensation at
risk by tying it to specific measurable goals that drive long-term shareholder
value.




Section 2.  Definitions.




“Board” means the Board of Directors of the Company or a successor to it.




“Code” shall mean the Internal Revenue Code of 1986, as amended.




“Committee” means the Management Performance Committee, or its successor
committee, which is comprised wholly of independent, outside directors and which
must include at least two such directors.




“Covered Employee” means an Employee who is a “covered employee” as defined in
Section 162(m)(3) of the Code and the regulations promulgated pursuant to it or
who the Committee believes will be such a Covered Employee for any given year.




“Designated Beneficiary” means the beneficiary designated by the Covered
Employee, in a manner determined by the Committee, to receive amounts due the
Covered Employee.  In the absence of an effective designation by the Covered
Employee, Designated Beneficiary shall mean the Covered Employee’s
beneficiary(ies) designated by the Covered Employee (or deemed by law to be
designated) under Questar Corporation’s Employee Investment Plan, or if no such
designation, the Covered Employee’s estate.




“Disability” means a condition that renders a Key Employee unable to engage in
any substantial, gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months.




“Employer” means the Company and any affiliate that is the direct employer of a
Covered Employee.




“Fiscal Year” means the fiscal year of the Company.




“Performance Goals” means the specific, measurable goals set by the Committee in
writing for any given Fiscal Year.  Performance Goals may include multiple goals
and may be based on one











or more operational or financial criteria.  Such goals shall be set by the
Committee by such date as is required under Section 162(m) of the Code.  In
setting the Performance Goals for the Fiscal Year, the Committee may include one
or any combination of the following criteria is either absolute or relative
terms, for the Company or any business unit within it:  (a) total shareholder
return; (b) return on assets, return on equity or return on capital employed;
(c) measures of profitability such as earnings per share, corporate or business
unit net income, net income before extraordinary or one-time items, earnings
before interest and taxes or earnings before interest, taxes, depreciation and
amortization; (d) cash flow from operations; (e) gross or net revenues or gross
or net margins; (f) levels of operating expense or other expense items reported
on the income statement; (g) measures of customer satisfaction and customer
service; (h) safety; (i) annual or multi-year average reserve growth, production
growth or production replacement; (j) efficiency or productivity measures such
as annual or multi-year average finding costs, absolute or per unit operating
and maintenance costs, lease operating expenses, inside-lease operating
expenses, operating and maintenance expense per decatherm or customer or fuel
gas reimbursement percentage; (k) satisfactory completion of a major project or
organizational initiative with specific criteria set in advance by the Committee
defining "satisfactory"; (l) debt ratios or other measures of credit quality or
liquidity; and (m) strategic asset sales or acquisitions in compliance with
specific criteria set in advance by the Committee.  




“Target Bonus” means the dollar amount specified for each Covered Employee
within 60 days after the beginning of a Fiscal Year.




“Termination of Employment” means the date on which a Covered Employee shall
cease to serve as an employee for any reason.




Section 3.  Administration.  




The Plan shall be administered by the Committee in conjunction with its
administration of the Annual Management Incentive Plan.  The Committee shall
have sole and complete authority to adopt, alter, and repeal such administrative
rules, guidelines and practices for the operation of the Plan and to interpret
the terms and provisions of the Plan.  The Committee also shall have sole and
complete authority to determine the extent to which Performance Goals have been
achieved.  The Committee’s decisions shall be final and binding upon all
parties, including the Company, stockholders, Covered Employees and Designated
Beneficiaries.




Section 4.  Eligibility.  




Only Covered Employees are eligible to receive payments under this Plan.  Any
payment on a Target Bonus for an employee who is determined not to be a Covered
Employee at the time the payment is made shall be paid under the terms of the
Company’s Annual Management Incentive Plan, not under the terms of this Plan.




Section 5.  Determination of Awards.




Within 60 days after the beginning of a Fiscal Year, the Committee shall
establish a Target Bonus for each Covered Employee and a maximum payout for cash
awards granted under the terms of this Plan for such Fiscal Year for attainment
of specified Performance Goals by Covered





2







Employees.  Performance Goals must be objective and must satisfy the third-party
objectivity standards under Section 162(m) of the Code and regulations adopted
pursuant to it.  




Within 60 days after the close of such Fiscal Year, the Committee shall
determine cash awards to be paid under the terms of this Plan.  Any payments
made under this Plan shall be contingent upon achieving the Performance Goals
set in advance for the Fiscal Year in question.  The Committee shall certify in
writing prior to approval of any awards that such Performance Goals have been
satisfied.  (Approved minutes may used for this purpose.)




The maximum cash payment that may be made to any Covered Employee under the
terms of this Plan is $1 million for Fiscal Years 2005 through 2008 and $1.5
million for Fiscal Years beginning with 2009.




The cash payments under this Plan, in aggregate, do not have to equal 100
percent of the maximum payout, but cannot exceed such amount.  The Committee, in
its sole discretion, may reduce the cash award otherwise payable to any Covered
Employee if it believes that such reduction is in the best interest of the
Company and its shareholders, but any reduction cannot result in any increase to
one or more other Covered Employees.  The Committee has no discretion to
increase the cash award otherwise payable to any Covered Employee.




All payments shall be made in cash and in one installment no later than the 15th
day of the 3rd month following the end of the Fiscal Year in question.  To be
eligible to receive an award, the Covered Employee must be actively employed by
the Company or an affiliate as of the date of distribution except as provided
below in Section 6.




Section 6.  Termination of Employment.




In the event a Covered Employee ceases to be an employee during a Fiscal Year
for any reason other than death, Disability, retirement, or a Change in Control,
he shall not be entitled to any payment pursuant to the terms of the Plan.  If a
Covered Employee terminates employment as a result of death, Disability, or
retirement, his award for the year (if any), as calculated pursuant to Section
5,  shall be prorated  based on the length of his service during the Fiscal Year
when compared to the entire period.  For the purpose of this Plan, retirement
shall mean any voluntary Termination of Employment on or after age 55 with 10
years of service.  All prorated awards shall be paid to the Covered Employee (or
his Designated Beneficiary, in the event of his death) at the time specified in
Section 5.




In the event a Covered Employee ceases to be an employee during a Fiscal Year as
a result of a Change in Control during a Fiscal Year, he shall be entitled to
receive a payment equal to his Target Bonus.  Such payment shall be made to him
within 30 days after his Termination of Employment.  Notwithstanding the
foregoing, in no event shall a Covered Employee who is a participant in the
Company’s Executive Severance Compensation Plan as of the Change in Control be
entitled to such payment.




A Change in Control of the Company shall be deemed to have occurred if (i) any
“person” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the





3







“Exchange Act”)) other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, is or becomes the beneficial
owner (as such term is used in Rule 13d-3 under the Exchange Act) of securities
of the Company representing 25 percent or more of the combined voting power of
the Company; or (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving:  individuals who,
as of May 19, 1998, constitute the Company’s Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on May 19, 1998, or
whose appointment, election or nomination for election was previously so
approved or recommended; or (iii) the Company’s stockholders approve a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60 percent of the combined voting power of the
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company’s then outstanding securities; or (iv) the Company’s
stockholders approve a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 60 percent of the combined voting power of the
voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.  A Change in Control, however, shall not be considered to
have occurred until all conditions precedent to the transaction, including but
not limited to, all required regulatory approvals have been obtained.




Section 7.  Other Provisions.




(a)  Taxes and Withholding.  All cash payments made under the Plan are subject
to withholding for federal, state, and other applicable taxes.  The Company
shall deduct any taxes required by law to be withheld from all amounts paid to a
Covered Employee under this Plan.




(b)  Source of Funds.  All cash payments made under the Plan will be paid from
the Company’s general assets and nothing contained in the Plan will require the
Company to set aside or hold in trust any funds for the benefit of any Covered
Employee or his Designated Beneficiary.




(c)  Coordination with Deferred Compensation Plan.  Covered Employees are
entitled to defer the receipt of their cash bonuses under the terms of the
Company’s Deferred Compensation Plan, which became effective November 1, 1993.
 Any cash bonuses payable under this Plan that are deferred pursuant to the
Deferred Compensation Plan shall be accounted for and distributed according to
the terms of such plan and the elections made by Covered Employees.





4










(d)  No Assignment.  No right or benefit under this Plan will be subject to
assignment, pledge, encumbrance, or charge, and any attempt to assign, pledge,
encumber, or charge such right or benefit will be void.  No such right or
benefit will in any manner be subject to the debts or liabilities of a Covered
Employee.




(e)  Amendment of Plan.  The Company’s Board, at any time, may amend, modify,
suspend, or terminate the Plan, but such action shall not affect the cash awards
earned during any given Fiscal Year.  No amendment to change the maximum award
payable to a Covered Employee, the definition of Covered Employee, or the
definition of Performance Goals shall be effective without shareholder approval.
 The Company’s Board cannot amend, modify, suspend, or terminate the Plan in any
year in which a Change in Control has occurred without the written consent of
the affected Covered Employees.




(f)  Successor.  The Company shall require any successor or assignee, whether
direct, indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company to assume the
obligations under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such successor assignment had taken
place.




(g)  Choice of Law  This Plan will be governed by and construed in accordance
with applicable federal law and, to the extent not preempted by federal law, in
accordance with the laws of the state of Utah.




(h)  Effective Date of the Plan.  The Plan shall was originally effective with
respect to the Fiscal Year beginning January 1, 2005.  This amendment and
restatement of the Plan is effective October 28, 2008.  The Plan shall remain in
effect until it is suspended or terminated as provided in Section 7(e).




(i)

409A Compliance.  All bonuses payable hereunder are intended to be "short-term
deferrals" exempt from the requirements imposed by Section 409A of the Code, and
this Plan shall be interpreted accordingly.

Dated this ______ day of ______________, 2008.




QUESTAR CORPORATION







By:_______________________________________


Keith O. Rattie

Chairman, President & CEO








5





